ProSe I (Rev. 12/16) Complaint for a Civil Case
                                                                                                                             LbD
                                                                                                                 STRICT COURT OF GUAM
                                        United States District Court
                                                                         for the
                                                                                                                       OCT 15 2018
                                                                        District of fiUCi^
                                                                                                                 JEANNE G. QUiNATA
                                                                               Division                            CLPPK OP COURT


                                                                                   Case No.         18-00037
                                                                                                  (to befilled in by the Clerk's Office)


—'
     )audm\ Cc4UnhQ i>rQU2   PlaintijJ(s)                                  )
(Write
(Write thefull    name ofeach
        tile full name ofeach plaintiff who is filing this
                              plaintiffwho            this compli
                                                           complaint.      \
If the names ofall the plaintiffs cannotfit in the space above,
                                                                           )       Jury Trial: (check one)       3 Yes       v   NO

please write "see attached" in the space and attach an additional          )
page with thefidI list ofnames.)                                           )

     (Jmn federal Credit kntir\
     co\v\Uw'{\-j fi^t Cttd{ m^
(Write thefull name ofeach defendantwho is being sued. If the                                                .         *
    _j ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with thefull list ofnames.)
                                                                           ] PfMFtD &oew Credit \jhio^
                                                  COMPLAINT FOR A CIVIL CASE



I.        The Parties to This Complaint
           A.        The Plaintiffs)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.                                                                            „         .              __

                                Name
                                                                           1              it tin [frjkirine Vo\ckC\ru2
                                Street Address                                             12 Z WlfofyW/vX/?.
                                City and County
                                 State and Zip Code                                                                               • u. %vr
                                Telephone Number
                                 E-mail Address



           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (ifknown). Attach additional pages if needed.


                                                                                                                                           Page 1 of 5


                          Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 1 of 14
Pro Se I (Rev. 12/16) Complaint for a Civil Case


                     Defendant No. 1

                                Name

                                Job or Title (ifknown)
                                                             Mai/-/ fctdMl Cwd\t UMn
                                Street Address
                                                             IP     a£t
                                City and County
                                                              emu J?ta
                                 State and Zip Code
                                                                     £ufQ CMT
                                Telephone Number
                                                                w    '_HJj   TtM
                                 E-mail Address (ifknown)


                      Defendant No. 2

                                 Name

                                 Job or Title (if known)

                                 Street Address

                                 City and County
                                 State and Zip Code            \aam.yeH^5
                                 Telephone Number
                                                                 QMym^Liss
                                 E-mail Address (ifknown)



                      Defendant No. 3

                                 Name                        Coa Si %0 ftrkra ICtdit Union
                                 Job or Title (if known)

                                 Street Address

                                 City and County
                                 State and Zip Code
                                                               &ia, 3&SZI
                                 Telephone Number
                                                               muzTM.
                                 E-mail Address (if known)


                      Defendant No. 4

                                 Name

                                 Job or Title (ifknown)        dw'wilof hn/\ franklin
                                 Street Address

                                 City and County               ijgggfgg h ranch
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)




                                                                                       Page 2 of 3


                           Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 2 of 14
ProSe 1 (Rev. 12/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (dp& all that apply)
                 I I Federal question                                 [__] Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.

                             O&nrvsttvafiOn , fair lfihorS-janch/\cfS                                                                 ;

                              Civil BiqM£> XhjUC+ior*
          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                                                  ndividual
                                          If the plaintiff is an individual                                ,-^ ,     C" MJ~)
                                          The plaintiff, (name) \         J/M^^HL fl^^WC UPJ Vis acitizenof the
                                          State of (name)


                                          If the plaintiff is a coi
                                          The plaintiff, (nai
                                                                     teo|f(
                                          under the laws of tfife^St&te olf(name)
                                          and has its principal place of business in the State of (name)

                                                              (nti&lft                          •
                                (If morethan one plaintiffis named in the complaint, attach an additionalpage providing the
                                same informationfor each additional plaintiff.)

                               The Defendant(s)

                                a.        If the defendant is an individual                                        f k \ %,/v
                                          The defendant, (name) [\]/>\;U fS^JlTff 1Cff(J(t ^is acitizen of
                                          the State of (name)                 A tl(X(y^                      •Or is acitizen of
                                           (foreign nation)            \t[ilQ\Yl[Qi
                                                                             i
                            Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 3 of 14                                       Page 3 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                b.          If the defendant is a corporation
                                            The defendant, (name)      W\CMA r^ 0\             fc7 U ^fa , is incorporated under
                                            the laws of the State of (name)                  Qy {jl Qly^\             ,and has its
                                            principal place ofbusiness inthe State of(name)         ry ( J C{ C\^\
                                            Or is incorporated under the laws of (foreign nation)   C^ nj Q/ ^ Qp ^£?/J^*]
                                            and has its principal place ofbusiness in(name)                   (7 U C{ </V^

                                (If more than one defendant is namedin the complaint, attach an additionalpage providing the
                                same informationfor each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):




                                      depoc/fH-o checking Account-
III.       Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.



                   cliftnk'N cw'-f m$*Me lo/ft work dicmck.
                     ay\d n<n ffr IlQu)inc\ ru_fe? Vu dep°SitM mdneu
IV.        Relief
                  ~~kto account ef^cft^n, zfficwny- / .
           State briefly and precisely what damages or other relief the plaintiff asks the court to^order.^6 nol;TOake)legarXa* w
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Includ^TM Ql\c(IC
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.




                                                                                                                             Page 4 of 5
                             Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 4 of 14
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                   -YMiiteditfh. ainS do t\bl -faucJi ^(jfhnq
V. Certification and Closing ^ ^ f^f< ^\) ^ <Ck ~(JP P^^W C^l '
          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff


          B.         For Attorneys


                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Street Address

                     State and Zip Code
                     Telephone Number
                     E-mail Address




                            Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 5 of 14                                  Page 5 of 5
 1   Attorney at Law Jaydeen Catherine Dela Cruz
 2
     P.O. Box 5484 Hagatna Guam, 96932
     671-477-9866 (office) 671-477-9867 Fax
 3
     671-689-8495 (cell)
 4                                IN THE UNITED STATES DISTRICT
                                             COURT OF GUAM
 5
     Prose
 6

7
     Washington D.C. Seattle Manufacturing,)             CIVIL ACTION NUMBER CV-0027-05
 8   Inc. Jaydeen Catherine Dela Cruz
 9   Senator though Legislature (Guam)
10
                                    Plaintiff,
11
                    Vs.                                            RE:      Civil Action
12

13

14
     Navy Federal Credit Union/USA Federal Credit Union Does 1-10         ,)
     Community First Federal Credit Union Martyrs' Street Hagatna GU, 96910)
15
     Penfed Federal Credit Union GCiC Bldg. 1st FloorHagatna Guam, 96847 )
16   Coast 360 Federal Credit Union Maite Guam 1st Floor.    )
                                                    )
17
                                                    )
18                                                  )
19
                                    Date: September 05,2018
20

21                                  To: NSF Corporation
                                    52 S. First Street
22
                                    St. Louis, MO
23
                     I Jaydeen Catherine Dela Cruz whom is currently a Senator through the
24
     Legislature for the Government of Guam; and is also known to be commissioner for              Local
25   Gov. of Guam           authority Herein, Incorporated. Jaydeen is demanding for payment of
26
     Champaign Funds. Your accounts are delinquent in the amount of:
     $980 Nine Hundred Eighty             Zillion Hundred         Thousand      Dollars. Please be
27
     advised that that in the event we do not receive payment in full with 14 Days of the date of this
28   notice, we will iniciate collection proceedings against you without further notice. If such
     proceedings are initiated, you will also be responsible for pre-judgment interest, attorney's
29
     fees, court fees, and any and all other costs of collection. Collection proceedings may also
30   adversely affect your credit rating.
31
     If full payment has already been sent, please disregard this notice.
32



     [PLEADING TITLE] - 1




                  Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 6 of 14
 1   Please contact the undersigned if you have any questions.
 2
     Jaydeen Catherine DelaCruz Senator Though the Legislature (Guam)
 3
      Notice of Assignment of Account for Collection
 4

 5
     Date: September 06,2018
 6

7
     To: NSF Corporation
     52 s. First Street
 8   St. Lois, Mo
 9

10
            Please be advised that your delinquent account has been assigned for collection to the
11   following collection agent: Debt. Collection Associates, Inc. 415 Strongarme Street, St. Louis,
     Mo. The amount assigned is based upon the following amounts(s):
12

13                                $980 Nine Hundred Eighty Zillion Hundred                 Thousand
14
     Dollars representing the amounts owed for goods.
                                  Delivered pursuant to contract date June 15, 2017.
15
                                    Plus accrued interest.
16
     Please contact the above-mention collection agent regarding this notice and all future payments
17
     on this account.
18

19

20   Jaydeen Catherine Dela Cruz
21           Commissioned
     U.S.   Senator       though the Legislature (Guam)
22

23

24

25

26

27

28

29

30

31

32



     [PLEADING TITLE] - 2




                    Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 7 of 14
 4
     The complaint of The Plaintiff, Washington D.C. Seattle, Manufacturing, Inc. / Jaydeen
 5
     Catherine Dela Cruz respectfully shows and alleges as follows:
 6

 7

 8   1.          The plaintiff herein, Washington D.C. Seattle; Manufacturing Inc. / Jaydeen
 9   Catherine Dela Cruz , is a resident of the State Washington D.C. Seattle. Ms. Jaydeen Catherine
     Dela Cruz resides at #222 Hyundai, Santa Rita Guam, 96915.
10

11   2.               The Defendant herein, Bank of Guam; Bank Pacific; Bank of Hawaii; First
12
     Hawaiian Bank has a principle place of business at Guam, Defendant is engaged in the business
     of building Political Affairs.
13

14   3.            Plaintiff Washington D.C. Seattle, Manufaturing Inc. / Dela Cruz desired to have
     General Office space and room for real property Located in Hagatna area and to occupy space
15
     pursuant to a design prepared by her. She and the Defendant discussed her needs and
16   specifications for this project in Political Affairs.
17
     4.             On September 07, 2017, Plaintiff and Defendant entered into a written agreement.
18   Pursuant thereto, Plaintiff agreed to pay the sum of $5,500, 000.00 for the General Office space
19
     and a P.O.V. Private owed vehicle. Plaintiff was obligated to make a down payment of
     $900,000.00 on or before September07, 2017, with the Balance to be due upon delivery of the
20   General Office Space and the P.O.V. her private owed Vehicle. The Defendant agreed to open
21   the office space and make room for her real property and private owed vehicle, with the
     Plaintiffs design of her political matters. For the aforesaid price and to complete the work and
22
     deliver the office space and private owned vehicle; on or before December 12, 2017.
23

24
     5.           On September 07, 2018, Plaintiff delivered to Defendant a certified check in the
     Sum of $5,500, 000.00, which Defendant cashed.
25

26
     6.               Defendant failed to deliver the office space on or before September 07, 2017, as
27
     agreed. Plaintiff made numerous phone calls and sent several letters to Defendant about the
28   contract, but received no response.
29
     7.               By reason of the facts and circumstances stated above, Defendant has breached
30   the contract.

31
     8.            By reason of the facts and circumstances stated above, Plaintiff has been
32
     damaged by the Defendant in the sum of $ 73,500,000,000.00

     [PLEADING TITLE] - 3




                     Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 8 of 14
 1

 2
     9.                By reason of the facts and circumstances stated above, Plaintiff has been injured
     and entitled to
 3
     Her real property and should be compensated for actually punitive monetary relief and that the
 4   Defendant owes the sum of money to the Plaintiff in the amounts of $980 Zillion hundred
     Thousand Dollars.
 5
     10.              By reason of the facts and circumstances stated above, the Plaintiff hereby, orders
 6   s that this case be dismissed. Then, she orders though the court U.S. District courts of Guam
7
     same as a court order. Pursuant to the Defendant in the opening of a new Account and with
     check writing privileges' should then be continued, with the Bank of Guam; Bank pacific; Bank
 8   of Hawaii and The First Hawaiian Bank. The Plaintiff, clearly states that she has to Re-establish
 9   Committee to Elect Account. And or before when in possession of a checking and savings
     secured membership. She agrees into an offer of an agreement though a Local Trust to withdraw
10
     money in such accounts and though a "General Trust Funds" to be closed. And then free and
11   clear of all check writing privileges'. For her committee to elect Champaign Treasure opinions
     though her Political Affairs workforce and in Local Government Authority Act.
12

13   11.            By reason the facts and circumstances stated above, the Plaintiff has been
14
     servicing Guam time to time for a form of War Reparation though out the Pacific. Pursuant to the
     Local Government Authority Act that the Plaintiff, clearly states that any Indivual or
15
     Corporation incorporated under the U.S. Territories and is incorporated in Guam and conduct
16   Business In Guam is entitled to non- Racial Discrimative Citizenship and then be release from
     any criminal activities on-going at this present time. Is opposing a war reparation history be hide
17
     the scenes. The Federal and State laws prohibs Discrimination against certain protected groups in
18   Businesses and place that are considered "Public Accommodations" which means to her
19
     entitlement of Senator though the Legislature for the Public to receive a Freedom of Choice /
     Freedom of Human Society, when government is at issue.
20

21   -Government -owned / operated facilities, services, and building
     - Privately -owned / operated businesses, services, and buildings.
22

23   12.             By reason the facts and circumstances stated above, the Plaintiff has been
     awaiting a period of time and is seeking monetary damages a.s.a.p. The plaintiff is entitled to a
24
     monetary relief and punitive injures. Herein, Granted to her. She is asking the court to order that
25   all her debts. Owed be free and cleared. Then, receive her monetary damages for the relief of her
26
     value and get the entire Trust    Jumbo Money           Market        Checking account cleared.
     And then order to permit her presents, and to enter through the Banks at no risk. Then she must
27
     provide proper documents for her banking needs though her Senatorial Champaign this
28   upcoming election 2018Which is the General Election. To process her paper works to the best of
     her knowledge and pay-out her relief of a Government Official              Senator         Jaydeen
29
     Catherine Dela Cruz to assigns her banking representative her Salary be a ACH Wire Transfer to
30   her account Domestically instantaneously same a account. Direct Deposit of her payroll check
31
     income. Same account their them, to pull a bank wire from bank of Guam; bank pacific; bank of
     Hawaii, first Hawaiian bank. Through her commissioned earnings everyday at the D.O.A.
32
     Government of Guam, and to keep her title as a Senator for the Legislature with -holding her

     [PLEADING TITLE] - 4




                  Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 9 of 14
         4k




 1   earnings at $180,000.00 One hundred and Eighty Thousand Dollars annually be paid to her in
 2
     cash immediately. And then a Salary increase of $ 180,000.00 again One Hundred Eighty
     Thousand Dollars. Then rounded off to a total amount of $360,000.00 annually. On this day of
 3
     the 12th ofSeptember, 2018. Her gratitude isgreatly appreciated.
 4
     13.              By reason the facts and circumstances stated above, the plaintiff is now ordered
 5
     to receive her money and clothing, house, and car and food for entitlement of her relief. That she
 6   has rights as a minor, Children should have legal rights under the federal law she is entitled to
 7
     benefits living with both parents then to receive some kind of child support. And inheritance
     since the time of her birthday in 1983 to present. Parents shall support their children by
 8   obligation rests equally with both parents. Then, create a lien for the obligators property.
 9

10

11

12
     Executed on this day ofthe 12th September, 2018.
13

14
     Jaydeen Catherine Dela Cruz
15
              Commissioned as a
16   U.S.     Senator though the Legislature (Guam)
17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32



     [PLEADING TITLE] - 5




                  Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 10 of 14
     1   Attorney at Law Jaydeen Catherine Dela Cruz
         P.O.Box 5484
     2
         Hagatna Guam, 96928
 3       671-477-9866 671-477-9867

 4

 5                                           IN THE UNITED STATES
 6
                                            DISTRICT COURT OF GUAM
           Pro Se
 7       Washington D. C. Seattle City Manufacturing Inc.,)                       Civil Case CV-0026-06
 8       Jaydeen Catherine Dela Cruz

 9
                                                                       RE: Judgment in a Civil Action
10                                   Plaintiff,
                              Vs.                              )
11
                                                           )
12       Bank of Guam Santa Cruz Branch Does 1-10,
13
         Bank Pacific Aspinall Lane Hagatna
         Bank of Hawaii 2nd Floor of B.O.H. Bldg.
14
         First Hawaiian BankMaite Branch
15                                  Defendants,             )
                                                            )
16

17            IJaydeen Catherine Dela Cruz, declare that I am a Senator through the Legislature
18
         Appointed by the U.S. District Court of Guam and the Local Government Authority.
19        and that I am currently with the Government of Guam serving Guam's people. As a Senator thrc ugh
20
         the Legislature of Government Authority.

21
         , and that I serve a "Summons, Verified JUDGEMENT IN a CIVIL ACTION" upon
22
         ""upon Bank of Guam Santa Cruz Branch , Bank Paciific Aspinall Drive Hagatna Guam, Bank o:'
23
         Hawaii 2nd Floor Hagatna Branch, and the First Hawaiian Bank Maite Branch. 26th day ofSeptenber,
24       2018, at
25
         the hour of    12          _00_p_.m.
26

27
             I Jaydeen Catherine Dela Cruz am also known to commission for our Local Government and of the
         Federal Government of Guam authority. I am demanding for payment for Champaign Funds to be
28
         release. Your account have been delinquent since April 12, 2017. In the amounts of $980 Nine
29       Hundred Eighty Hundred Zillion             Thousand Dollars. Where the cause of action is based on
30
         fraud, or the right of action is concealed by fraud and certain personal injuries actions. Please be advised
         that in the event we do not receive payment in full within 7 days of the date of this notice we will initiate
31
         collection proceedings against you withoutfurther notice. The plaintiffWashington D.C. Jaydeen
32       Catherine Dela Cruz President recovers nothing from the Defendant Bank of Guam, Bank Pacific, and

         [PLEADING TITLE] - 1




                       Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 11 of 14
     1   Bank of Hawaii. First HawaiianBank. The amount of $980 Hundred Zillion Thousand Dollars, which
     2   includes prejudgment interest at the rate of33% plus post judgment interest at the rate of33% per annum,
          along with costs. Collection proceeding may also adversely affect your credit rating. Stand, for relief in
 3
         exclusive of all ofcredit cards from any bank in a minimum charge of $387 Three Hundred and Eighty
 4       Billion Hundred Thousand Dollars. Should go to her towards her credit cards account immediately. Please
 5       make sure that you secure these credit cards and that they are in good standing andcould be activated for
         these accounts 1. A Gold orPlatinum Visa / MasterCard From any bank for a minimum charge amount of
 6
         $950,000.00 no limit credit card to be access immediately.2. Please process payment for Ms. Jayden
 7       Catherine Delia Cruz so that she could get access to the funds and make charges a.s.a.p. for the payment
 8
         of her Champaign Funds to be release immediately.

 9

10

11       Executed on the 26th day of September 2018.
12

13
         Signed received:                                          Signed by: Jaydeen Catherine Dela Cruz

14


15

16
         Answer due date: 5 days from above date:
17       Time: N/A                                              Jaydeen Catherine Dela Cruz
                                                                               Attorney at Law
18

19       I declare under penalty of perjury that the aforementioned statement is true and correct to the
         best of my knowledge and belief.
20

21

22


23

24

25

26

27

28

29

30

31

32



         [PLEADING TITLE] - 2




                     Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 12 of 14
     We act the above-mentioned Company, which is in the retail business of selling children's Toys,
     electronic devices, computers and battery operated merchandises and name brand toys like alike,
     Fisher Prince, and bikes for toddlers, Cabbage patch kids Barbie Dolls, Brats and Monster High
     Dolls, Hello Kitty stationary and Marvel Toys with play ground legends.

     We instructed that you are in-debt to our client in the sum of $980,000.00 being the balance of
     purchase price of a new space area within length of 2600 sq. feet and real estate property under
     commercial agreement for lease in the amount of $2.5 million dollars for purchase out right. $5.5
     Million which you obtained from our client on the 1st of December 2017. Which was delivered to
     you at that time of enclosed.

 9   We are instructed that in spite of numerous remainders, you have failed to pay. Unless payment
     of the full balance made via this office, within 7 days from the date of this letter, court
10
     proceeding will be commenced against you for the outstanding sum together with interest and
11   costs.

12
     Special damages:
13

14
     Out-of-the-pocket expenses and

     Economic loss


     Incedental damage to property eg ruined clothing, broken wrist-watch, and damage to a motor
17
     vehicle.
18


19
     Medical expenses. All reasonable Doctors fees and prescription charges can be removed.

20
     Cost of paid help such nursing care.
21
     Pain and suffering. This refers to physical pain and emotional and mental suffering caused by the
22
     injury.
23

     Loss of amenity. This compensates the plaintiff for the lost or reduced enjoyment of life.
24
     This loss may be general, for example, if the accident has affected the plaintiffs disposition; or
25   specific; for example; if the plaintiff is no longer able to play sport.
26
     Future loss of earnings. This head allows damages to be awarded where there is evidence that the
27
     plaintiff is prevented from continuing to earn his/ her earn salary, on an ongoing basis.
28
     Loss of earning capacity. This is sometimes referred to as damage for handicap on the labor
29
     market, and applies where the plaintiffs salary is not affected, but his/ her future employment
30   prospects are not as good.
31
     Loss of pension rights. This compensates the plaintiff for the loss of the the employer's
32   contribution towards his/ her fraud.


     [PLEADING TITLE] - 3




                 Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 13 of 14
     1

 2       Future expenses. This covers the fact that our of the pocket expenses are likely to be incurred in
         the future. Limited Act 1950
 3

 4       Cease and Desist

 5
         UNITED PACIFIC COLLECTION AGENCY
 6            1.     Docomo Pacific Tamuning Guam, 96911
 7
         For the purchases of Company cell Phones (5) units
         In the amounts of $16,750.00
 8       COLLECTION AGENCY OF GUAM
 9            2.    S.D.A. Seven Day Adventist Clinic
         For a Home Visit in the amount of $15,265.47
10
             3.        Guam Memorial Hospital Bill
11       Guam Marians Collection Agency
12
             4.    I.T.E. Phone Company
                In the amount of $ 3,256.00
13       Penfed Federal Credit Union / UCAA
14            5. Gold Visa Credit Card
               In the amount of $1,956.00
15

16

17

18

19
         DEMAND IS HEREBY MADE upon you pursuantto Washington D.C. Statues, for payment
         within 7 days of your receipt of this notice, of that certain Judgement entered against you in the
20       above court.
21
         Payment may be made through the undersigned.
22

23       PLEASE TAKE NOTE your failure to pay will result in future court proceeding.
         MINIMrUM TOTAL AMOUNT DUE: $387 three hundred
24
         Eighty seven Billion thousand dollars.
25

26
         DATED: this day of 27 th September 2018.

27

28
                                                               Plaintiff
29

30

31

32



         [PLEADING TITLE] - 4




                     Case 1:18-cv-00037 Document 1 Filed 10/15/18 Page 14 of 14
